Citation Nr: 9925037	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disorder, as secondary to the veteran's service-connected 
pes planus.  

2. Entitlement to service connection for right great toe 
condition.  

3. Entitlement to an evaluation in excess of 50 percent for 
service-connected pes planus.

4. Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disorder.

5. Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to December 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1995, the RO denied increased evaluations for 
service-connected bilateral pes planus, left knee condition, 
and right knee condition.  In September 1996, the RO denied 
service connection for a bilateral hip condition, and in 
February 1998, the RO denied service connection for a right 
great toe condition.  

In February 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical records and 
VA examinations.  The Board notes that the February 1997 
remand included claims for service connection for a 
psychiatric condition, a back condition, a bilateral ankle 
condition, and entitlement to a total disability evaluation 
due to individual unemployability (TDIU).  By rating decision 
in December 1997, the RO granted service connection for a low 
back condition with an evaluation of 40 percent, and for 
chronic adjustment disorder with an evaluation of 30 percent, 
both effective from September 23, 1993.  The RO further found 
that the veteran's bilateral ankle pain was established as a 
residual symptom of service-connected bilateral pes planus 
and was included in evaluation of that condition.  
As evaluation of bilateral pes planus is an issue presently 
before the Board, the veteran's ankle pain will be considered 
when evaluating that condition.  Finally, the RO granted 
entitlement to individual unemployability, effective from 
September 23, 1993.  

The December 1997 decision represented a full grant of 
benefits sought with respect to the veteran's claim of 
entitlement to service connection for a low back condition, 
bilateral ankle condition, and psychiatric condition, as well 
as the veteran's claim for TDIU.  As the veteran did not 
express disagreement with the "down-stream" issue of the 
percentage evaluation assigned (with respect to the claims 
for service connection, such matter is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see 
also Holland v. Gober, 10 Vet. App. 433, 435 (1997) 
(per curiam).


FINDINGS OF FACT

1. The veteran's right hip condition was due to or aggravated 
by his service-connected pes planus.  

2. There is no competent evidence of a current disability of 
the right great toe.  

3. The veteran's pes planus is currently evaluated at the 
schedular maximum evaluation of 50 percent, due to marked 
pronation and extreme tenderness of the plantar surfaces, 
which are not improved by orthopedic shoes or appliances.  

4. The veteran's bilateral knee conditions are manifested by 
range of motion of 0-90 degrees with no evidence of any 
more than mild laxity or instability.  


CONCLUSIONS OF LAW

1. The veteran's right hip condition is proximately due to or 
the result of his service-connected pes planus.  38 
U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).

2. The claim of entitlement to service connection for a right 
great toe condition is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

3. The criteria for an evaluation in excess of 50 percent for 
service-connected pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).

4. The criteria for an evaluation in excess of 10 percent for 
service-connected right knee condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

5. The criteria for an evaluation in excess of 10 percent for 
service-connected left knee condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records contain no complaints, 
diagnoses or opinions of any hip pain or pathology.  Service 
medical records from July to September 1979 noted complaints, 
treatment, and removal of an ingrown toenail on the right 
great toe.  The veteran's Medical Board examination, dated in 
November 1980, noted the pes planus and hyperpigmentation of 
the plantar right foot, but no complaints or diagnoses of any 
continuing pain or pathology of the veteran's right great 
toe.  

The veteran filed an initial claim for VA benefits for 
service connection for bilateral pes planus in December 1980.  
By rating decision in April 1981, the RO granted service 
connection for mild pes planus with a noncompensable 
evaluation, effective from December 5, 1980.  By rating 
decision in July 1981, the RO granted an increased evaluation 
of 10 percent for bilateral pes planus, effective from 
June 8, 1981.  By rating decision in October 1987, the RO 
granted an increased evaluation of 50 percent for bilateral 
pes planus, effective from July 25, 1986.  In a previous 
decision in March 1990, the Board denied an increased 
evaluation for bilateral pes planus.  In addition, by rating 
decision in June 1992, the RO granted service connection for 
both a left and a right knee disability with limitation of 
motion, each with a 10 percent evaluation, effective from 
November 19, 1991.  

A VA X-ray examination of the lumbar spine and sacrum in 
April 1990 showed no evidence of a recent or old fracture.  
The sacroiliac joints were within normal limits.  Complaints 
of pain and burning to the hip and lower back were noted.  

By letter dated in June 1993, M.K.L., D.P.O., stated that 
failure to control the abnormal pronation of the veteran's 
feet following his original injury had now affected all the 
joints in the veteran's lower extremities above the feet.  
Dr. M.K.L. reported that the veteran experienced pain in both 
hip joints and low back from absorption of reflected shock of 
ground reactive forces because his feet were not adequate 
shock absorbers in normal gait.  

In a September 1994 letter, Dr. M.K.L. noted complaints of 
pain in both ankles, both knees, right hip and left lower 
back.  He reported guarding on movement of both knees, hips 
and low back and stiffness from pain.  Range of motion of the 
right hip was 65 degrees and 63 degrees on the left hip.  
Reported range of motion of the right knee was 40 degrees and 
41 degrees on the left.  Dr. M.K.L. noted 10 degrees valgus 
of the knees, a 5 degrees flexion contracture of the hips, 
and a mild bilateral ligamentous laxity in both knees.  He 
provided an impression of severe bilateral pes planus/plantar 
fasciitis leading to secondary traumatic arthritis in all 
proximal joints due to altered gait pattern.  

A VA fee-basis examination was performed in October 1994 by 
C.K.H.L., M.D.  The veteran complained of chronic pain in his 
back, knee, ankles, feet, and right buttock area, and 
numbness in his toes.  The veteran complained of pain 
with slight touch to the back, knees, or lower extremities, 
and the examiner noted that this made examination very 
difficult.  Range of motion testing of the knees was 0-90 
degrees.  The physician noted inability to perform laxity 
testing because of complaints of pain.  Dr. C.K.H.L provided 
impressions of psychological factors affecting physical 
condition, bilateral plantar fasciitis with bilateral pes 
planus, chronic lumbosacral pain with normal MRI in August 
1993, chronic knee pain with normal X-rays in July 1993, and 
chronic ankle pain.  

By letter dated in February 1995, V.G.C-W., M.D., stated the 
veteran's bilateral pes planus had initiated weight-bearing 
problems bilaterally in his ankles, knees and hips.  Dr. 
V.G.C-W. stated there was right and left groin pain with 
external "location" of both hips limiting the degree of 
sacroiliac movement to a possible 5 to 7 degrees.  

In March 1996, Dr. V.G.C-W. stated that physical examination 
revealed that the veteran not only had foot problems, but 
problems with the knees, ankles, hip, and back, resulting in 
gouty-arthritic pain syndrome from severe imbalance in his 
articulations.  

A second VA fee-basis examination was scheduled with Dr. 
C.K.H.L. in August 1996.  By letter dated in August 1996, the 
veteran stated that he would not be re-examined by this 
physician for the disabilities to his feet, back, and knees.  

By letter dated in January 1997, Dr. M.K.L. stated that the 
veteran reported that his right great toe joint had been 
painful since the ingrown toenail surgery was performed in 
August 1979.  X-ray examination showed narrowing of this 
joint, which might represent traumatic arthritis.  Dr. M.K.L. 
noted slight crepitus on movement of the toe, which the 
veteran said was painful.  Dr. M.K.L. stated that this 
arthritis might have caused an altered gait pattern and might 
have triggered the veteran's plantar fasciitis in the right 
foot.  

In February 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical records and 
a VA orthopedic examination by a specialist, who had not 
previously examined the veteran.  By letter in March 1997, 
the RO requested that the veteran identify all health care 
providers, who had treated him for any back, knee, hip, 
ankle, or pes planus disorders since October 1994.  In March 
1997, the veteran responded, stating that there were no new 
medical reports.  

A VA fee basis examination was conducted in July 1997 by 
G.O., M.D.  The veteran reported complaints of pain involving 
multiple joints, his lower back, both feet, both ankles, both 
knees, and both hips.  The veteran further reported some 
numbness and decreased sensation in his legs and toes.  
Physical examination of the knees showed no swelling and no 
obvious deformity.  Dr. G.O noted flexion contracture of 
about 15-20 degrees on each side and full extension with 
flexion to about 90 degrees.  No evidence of subluxation or 
lateral instability was noted.  Examination of the hips 
revealed some tenderness to any type of movement.  Range of 
motion testing showed flexion of 30 degrees, extension of 0 
degrees, internal rotation of 15 degrees on the right and 5 
degrees on the left, external rotation of 15 degrees 
bilaterally, abduction of 10 degrees bilaterally, and 
adduction of 15 degrees bilaterally.  Examination of the foot 
revealed pes planus deformity with diffuse tenderness around 
the sole of the foot.  Dr. G.O. reported impressions of 
marked psychological overlay affecting physical symptoms, 
bilateral plantar fasciitis with bilateral pes planus 
deformity, chronic knee pain/strain, chronic back pain, 
chronic ankle pain, and chronic hip pain.  With regard to his 
hip pain, Dr. G.O. stated that this was not significantly 
affected by the veteran's pes planus.  Dr. G.O. indicated 
that the veteran's hip pain might be due to underlying 
arthritic condition involving the hips, such as gout.  

A VA examination, specific to the veteran's feet, was 
scheduled in August 1998, but the veteran refused to attend, 
as the examination was scheduled with a physician who had 
previously examined him.  



II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Bilateral Hip Disorder

The veteran has submitted evidence of a current hip 
disability.  Dr. G.O. noted an impression of chronic hip pain 
in July 1997.  Dr. V.G.C-W reported a diagnosis of gouty-
arthritic pain syndrome in the hip.  Dr. M.K.L. noted a 
diagnosis of secondary traumatic arthritis in all proximal 
joints.  

Although the veteran's service medical records contain no 
complaints, diagnoses or opinions of any hip pain or 
pathology, the Board notes that the veteran contends that his 
current hip condition is not the direct result of his active 
service, but is, instead, secondary to his service-connected 
pes planus disability.  

In addition, the record contains the opinion of Dr. M.K.L who 
noted that the veteran's traumatic arthritis in all proximal 
joints was due to his altered gait pattern.  Also, Dr. V.G.C-
W stated that the veteran's bilateral pes planus had 
initiated weight-bearing problems bilateral in his hips.  

Based on the medical records and the veteran's statements, 
the Board finds that the veteran's claim for service 
connection for a bilateral hip condition is well grounded.  
38 U.S.C.A. §5107(a) (West 1991).  The VA has a duty to 
assist the veteran in the development of all facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1998).  The claims folder contains all available service 
medical records and the RO has requested and received the 
available reports of VA medical examinations.  This claim was 
previously remanded in February 1997 for a VA orthopedic 
examination, including for the hips, which was conducted in 
July 1997, and the report of which is of record.  The veteran 
has not identified any further VA or private treatment of his 
hip condition, which is not already of record.  
The representative has requested that the Board proceed with 
a decision in this appeal.  It appears that all possible 
development has been completed, and the VA has satisfied its 
duty to assist the veteran under these circumstances.  38 
U.S.C.A. § 5107(a).

The Board finds that the evidence of record does not 
preponderate against a finding that the veteran's current hip 
condition is due to or was aggravated by his 
service-connected pes planus.  The veteran's two treating 
physicians provided opinions that the veteran's pes planus 
led to disabilities of all lower extremity joints, including 
the hips.  The Board notes that Dr. G.O. noted only that the 
veteran's hip pain was not "significantly" affected by the 
veteran's pes planus.  Dr. G.O further stated that the 
veteran's hip pain was probably due to an arthritic 
condition, which the veteran's treating physicians attributed 
to the altered gait caused by the veteran's service-connected 
pes planus.  The Board finds no reason of record to afford 
more weight to the opinion of Dr. G.O., than to the opinions 
of the veteran's treating physicians, Drs. M.K.L. and V.G.C-
W.   

Right Great Toe Disability

The veteran has not submitted evidence of a current right 
great toe disability.  In January 1997, Dr. M.K.L. noted 
complaints of pain in the toe and X-ray finding of narrowing 
of the joint, which might represent traumatic arthritis.  The 
Board notes that pain, in itself, is not a disability.  

The degree of medical certainty that is necessary for a 
medical opinion, has been repeatedly discussed by the Court, 
with no clear picture resulting.  See Hicks v. West, 12 Vet. 
App. 86, 90-91 (1998) (discussing previous Court findings 
regarding syntax necessary to establish medical nexus).  The 
Court has recognized that the determination, of what is a 
speculative opinion, is fact specific.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  However, in Bloom the Court 
recognized that an opinion, with no clinical data or other 
rationale to support it or other evidence of record to give 
it substance, was "purely speculative" and, therefore, an 
insufficient basis upon which to well ground a claim.  Id.  
Dr. M.K.L. noted only that the X-ray findings might represent 
traumatic arthritis.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, the Board notes that, although the veteran was 
treated for an ingrown toenail during service, the service 
medical records contain no further diagnoses or opinions of 
continuing disability and the injury appeared to be acute and 
transitory and had resolved by service separation.  On 
service separation, no complaints or diagnoses as to 
continuing disability with reference to the veteran's right 
great toe were reported.  The Board notes that the veteran 
underwent a complete Medical Board examination prior to 
separation, specifically for his feet, with no report 
whatsoever of right great toe pain or pathology secondary to 
the ingrown toenail removal.  The Board further notes that, 
although the record contains numerous post-service treatment 
records, VA examinations and letters from the veteran, 
no complaints of right great toe pain were made until 1997, 
more than 15 years after discharge from service.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
it duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a0, and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 
9 Vet. App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for a right great 
toe condition, VA has no duty to assist the appellant in 
developing his case.


Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1998).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  However, unlike in original compensation 
claims, when the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Pes Planus

The Board notes that, although the veteran refused to submit 
to an examination in August 1998, Dr. G.O. in July 1997 
provided examination and opinion regarding the veteran's 
service-connected pes planus condition.

The Schedule does not provide for an evaluation in excess of 
50 percent for pes planus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  The provisions of 38 C.F.R. § 3.321(b)(1) provide 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  As the veteran is already in receipt of 
TDIU, effective from September 23, 1993, the Board does not 
find that an additional extraschedular evaluation is 
warranted.  To the extent that the veteran's employment is 
impaired by his service-connected disabilities, the 
evaluations assigned herein under the Schedule and TDIU 
contemplate such level of interference.  

Right and Left Knee Disorders

Under the Schedule, to warrant an evaluation in excess of 10 
percent for limitation of motion of the leg, flexion must be 
limited to 30 degrees or less or extension limited to 15 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Other impairment of the knee, recurrent subluxation or 
lateral instability warrants an evaluation of 10 percent if 
slight, 20 percent if moderate, and 30 percent if severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

On VA fee basis examination in July 1997, the veteran showed 
full extension and flexion to 90 degrees in both legs.  VA 
examination in October 1994 noted identical findings of range 
of motion of 0-90 degrees bilaterally.  Although Dr. M.K.L. 
noted range of motion of the right knee of 40 degrees and of 
the left knee of 41 degrees in September 1994, he did not 
indicate in which plane of motion these findings were made.  
The evidence of record preponderates against an evaluation in 
excess of 10 percent for service-connected knee disorders 
based on limitation of motion.  The Board considers the 
veteran's complaints of pain and functional loss as well, but 
notes no medical findings of crepitation, weakness, excess 
fatigability, incoordination, swelling, deformity, atrophy of 
disuse, or instability of station.  In addition, the Board 
again notes that the veteran is currently receiving TDIU due 
to his service-connected disabilities.  Any subjective 
complaints of functional loss experienced by the veteran are 
properly compensated with the schedular evaluation for 
limitation of knee motion and TDIU.  

The VA examination in July 1997 noted no subluxation or 
lateral instability.  In September 1994, Dr. M.K.L. noted 
mild bilateral ligamentous laxity.  There is no evidence of 
record of a moderate subluxation or lateral instability of 
either knee.  Therefore, the Board finds that the evidence or 
record preponderates against an evaluation in excess of 10 
percent for either knee disorder.  


ORDER

Entitlement to service connection for a bilateral hip 
disorder manifested by pain is granted.  

Entitlement to service connection for a right great toe 
condition is denied

Entitlement to an evaluation in excess of 50 percent for 
service-connected pes planus is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disorder is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

